FILE NO.333-145588 FIILED UNDER RULE424(b)(3) PROSPECTUS SUPPLEMENT No. 4 to Prospectus dated December19, 2007 ORION MARINE GROUP, INC. This prospectus supplement supplements the prospectus dated December19, 2007 (as previously supplemented by prospectus supplements numbers 1, 2 and 3), relating to the resale of up to 20,949,196 shares of our common stock by certain of our shareholders.The prospectus was filed as part of our Registration Statement on FormS-1 (No.333-145588). Orion Marine Group, Inc. 2007 Annual Report on Form 10-K Orion Marine Group, Inc.’s 2007 Annual Report filed with the Securities and Exchange Commission is set forth below commencing after this cover page. Orion Marine Group, Inc. provides a broad range of marine construction and specialty services on, over and under the water along the Gulf Coast, the Atlantic Seaboard and the Caribbean Basin and acts as a singlesource turnkey solution for its customers’ marine contracting needs.Its heavy civil marine construction services include marine transportation facility construction, dredging, repair and maintenance, bridge building, marine pipeline construction, as well as specialty services.Its specialty services include salvage, demolition, diving, surveying, towing and underwater inspection, excavation and repair.The Company is headquartered in Houston, Texas and has a 70-year legacy of successful operations. Investing in our common stock involves risks.You should read the section of our Prospectus entitled “Risk Factors” beginning on page10 and the “Risk Factors” section of our Annual Report, attached, for a discussion of certain risk factors that you should consider before investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. You should rely on information contained in this prospectus or in any related free writing prospectus filed with the Securities and Exchange Commission and used or referred to in an offering to you of these securities.Neither we nor the selling shareholders have authorized anyone to provide you with different information.The shareholders are offering to sell, and seeking offers to buy, shares of common stock only in jurisdictions where offers and sales are permitted.You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus. March 19, Austin 910108v1 UNITED STATES SECURITIES
